Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated October 28, 2014, tothe current Prosepctusesfor PruLife® Custom Premier II Variable Universal Life Contracts MPremierSM VUL Contracts The Funds On or about January 5, 2015, the AST PIMCO Total Return Bond Portfolio’s subadviser will change.Pacific Investment Management Company LLC (PIMCO) will be replaced by BlackRock Financial Management, Inc., BlackRock International Limited, BlackRock (Singapore) Limited, and Loomis, Sayles & Company, L.P.At that time the portfolio’s name will change to AST BlackRock/Loomis Sayles Bond Portfolio and all references to AST PIMCO Total Return Bond Portfolio are deleted and replaced with AST BlackRock/Loomis Sayles Bond Portfolio. SUBADVSUP101
